 1   GORDON & REES LLP
     M.D. Scully (SBN 135853)
 2   101 W. Broadway, Suite 2000
     San Diego, CA 92101
 3   mscully@gordonrees.com
     Tel: (213) 270-7871
 4
     PATTERSON BELKNAP WEBB & TYLER LLP
 5   Erik Haas (admitted pro hac vice)
     1133 Avenue of the Americas
 6   New York, New York 10036
     ehaas@pbwt.com
 7   Tel: (212) 336-2117
 8   Attorneys for Defendants Siemens
     Medical Solutions USA, Inc. and
 9   Siemens Healthcare Diagnostics Inc.
10
11                        UNITED STATES DISTRICT COURT
12                     SOUTHERN DISTRICT OF CALIFORNIA
13
14   QUIDEL CORPORATION, a                 Case No. 3:16-CV-03059
     Delaware Corporation,
15
                                           MEMORANDUM OF POINTS AND
16               Plaintiff,                AUTHORITIES IN OPPOSITION TO
                                           PLAINTIFF’S MOTION FOR
17                                         SUMMARY JUDGMENT ON
            v.                             DEFENDANTS’ COUNTERCLAIMS
18                                         AND UNCLEAN HANDS DEFENSE
19   SIEMENS MEDICAL SOLUTIONS             Judge: Hon. Cynthia A. Bashant
     USA, INC., a Delaware corporation,    Date: December 16, 2019
20   SIEMENS HEALTHCARE                    Time: N/A
                                           Courtroom: 4B
21   DIAGNOSTICS INC. a California
     corporation, and DOES 1-50            [Filed and served concurrently with
22   INCLUSIVE,                            Declaration of Erik Haas]
23
                 Defendants.
24
25
26
27
28
     11505387                                                             Case No. 16cv03059
                                                    Def. Opp. to Pl. Summary Judgment Motion
 1                                           TABLE OF CONTENTS
 2                                                                                                                   Page
 3   PRELIMINARY STATEMENT ................................................................................ 1
 4   STATEMENT OF MATERIAL FACTS ................................................................... 4
 5            A.       The Parties’ TSI Assays ......................................................................... 4
 6            B.       The Parties’ Mirror Image Advertising ................................................. 5
 7            C.       Quidel’s Fraudulent Reimbursement Scheme ....................................... 6
              D.       Quidel Fails to Develop a Competitive Response to IMMULITE ........ 7
 8
              E.       Quidel Launches a Disparagement Campaign Against Siemens........... 8
 9
              F.       Quidel Abuses the Legal Process to Disparage Siemens....................... 9
10
              G.       Siemens Files its Amended Answer and Counterclaims ..................... 11
11
     ARGUMENT ............................................................................................................ 11
12   I.       SIEMENS’ COUNTERCLAIMS MAY PROCEED ..................................... 12
13            A.       Siemens’ Trade Libel Claim is Viable ................................................. 12
14            B.       Siemens’ Abuse of Process Claim is Not Barred by the
15                     Litigation Privilege .............................................................................. 14

16            C.       Siemens’ UCL Claim is Viable............................................................ 17
              D.       Siemens’ Claims Are Not Time-Barred............................................... 20
17
     II.      SIEMENS’ UNCLEAN HANDS DEFENSE MAY PROCEED .................. 22
18
              A.       Quidel Engaged in Inequitable Conduct Related to Its Claims ........... 22
19
              B.       Each of Quidel’s Legal Arguments Fails ............................................. 23
20
     CONCLUSION......................................................................................................... 25
21
22
23
24
25
26
27
28
     11505387                                                                                      Case No. 16cv03059
                                                               i             Def. Opp. to Pl. Summary Judgment Motion
 1                                        TABLE OF AUTHORITIES
 2
     Cases                                                                                                     Page(s)
 3
     Barnes-Hind, Inc. v. Superior Court,
 4     181 Cal. App. 3d 377 (Cal. App. Ct. 1986)......................................................... 12
 5
     Certified Nutraceuticals, Inc. v. Avicenna Nutraceutical, LLC,
 6     2018 U.S. Dist. LEXIS 127276 (S.D. Cal. July 27, 2018) .................................. 22
 7   Citizens Fin. Group, Inc. v. Citizens Nat'l Bank of Evans City,
 8      383 F.3d 110 (3d Cir. 2004) ................................................................................ 24
 9   E.D.C. Techs., Inc. v. Seidel,
        225 F. Supp. 3d 1058 (N.D. Cal. 2016)............................................................... 17
10
11   Electronics for Imaging Inc. v. Atl. Mut. Ins. Co.,
        2006 U.S. Dist. LEXIS 90882 (N.D. Cal. Dec. 15, 2006) .................................. 15
12
     Emco, Inc. v. Obst,
13
       2004 U.S. Dist. LEXIS 12118 (C.D. Cal. May 7, 2004)............................... 22, 23
14
     Fuddruckers, Inc. v. Doc’s B.R. Others, Inc.,
15     826 F.2d 837 (9th Cir. 1987) ............................................................................... 22
16
     Gaspar Physical Therapy, Inc., v. Roberts,
17     2018 U.S. Dist. LEXIS 185860 (S.D. Cal. Oct. 29, 2018).................................. 12
18   Hardisty v. Moore,
19     2012 U.S. Dist. LEXIS 61465 (S.D. Cal. May 2, 2012) ..................................... 15
20   Intamin, Ltd. v. Magnetar Techs. Corp,
21      623 F. Supp. 2d 1055 (C.D. Cal. 2009) ............................................................... 23

22   United States ex rel. Marcus v. Hess,
       317 U.S. 537 (1943) ............................................................................................ 19
23
24   Mut. Pharm. Co. v. Watson Pharm., Inc.,
       2009 U.S. Dist. LEXIS 107880 (C.D. Cal. Oct. 19, 2009) ................................. 23
25
     Owens v. Chasko,
26     2011 U.S. Dist. LEXIS 81470 (E.D. Cal. July 25, 2011) ................................... 14
27
     Pom Wonderful LLC v. Welch Foods, Inc.,
28     737 F. Supp. 2d 1105 (C.D. Cal. 2010) ............................................................... 23
     11505387                                                                                     Case No. 16cv03059
                                                             ii             Def. Opp. to Pl. Summary Judgment Motion
 1   Reger v. Smith,
 2     2006 U.S. Dist. LEXIS 63215 (E.D. Cal. Aug. 21, 2006) .................................. 13

 3   Republic Molding Corp. v. B. W. Photo Utils.,
       319 F.2d 347 (9th Cir. 1963) ............................................................................... 24
 4
 5   Rodriguez v. Panayiotou,
       314 F.3d 979 (9th Cir. 2002) ............................................................................... 15
 6
     Rusheen v. Cohen,
 7
       37 Cal. 4th 1048 (2006) ....................................................................................... 14
 8
     United States ex rel. Schmidt v. Zimmer, Inc.,
 9     386 F.3d 235 (3d Cir. 2004) ................................................................................ 19
10
     Siam v. Kizilbash,
11      130 Cal. App. 4th 1563 (Cal. Ct. App. 2005) ..................................................... 14
12   Theme Promotions, Inc. v. News Am. FSI, Inc.,
13     1998 U.S. Dist. LEXIS 23560 (N.D. Cal. May 29, 1998) .................................. 12
14   Trovan, Ltd. v. Pfizer, Inc.,
        2000 U.S. Dist. LEXIS 7522 (C.D. Cal. May 23, 2000)..................................... 13
15
16   Statutes
17   31 U.S.C. § 3729(a)(1) ............................................................................................. 19
18
19
20
21
22
23
24
25
26
27
28
     11505387                                                                                      Case No. 16cv03059
                                                              iii            Def. Opp. to Pl. Summary Judgment Motion
 1          Defendants Siemens Medical Solutions USA, Inc. and Siemens Healthcare
 2   Diagnostics Inc. (collectively, “Siemens”) respectfully submit this memorandum of
 3   law in opposition to Plaintiff Quidel Corporation’s (“Quidel”) Motion for Summary
 4   Judgment on Siemens’ Counterclaims and Unclean Hands Defense.
 5                            PRELIMINARY STATEMENT
 6          Quidel’s motion for summary judgment should be denied in its entirety
 7   because it raises only flawed legal challenges to Siemens’ counterclaims and its
 8   unclean hands defense. Quidel does not and cannot contest any of the factual
 9   record upon which Siemens’ claims and defense are based because the core of that
10   record is comprised of the admissions of Quidel’s own representatives and expert
11   witnesses. Quidel instead resorts to legal arguments that misstate the governing
12   legal standards. Applying the correct standards, the undisputed record establishes
13   that Siemens’ counterclaims and unclean hands defense are viable.
14          As a threshold matter, this Court already ruled on Siemens’ motion for
15   summary judgment that the exact same unclean hands defense depends upon
16   questions of fact for the jury to decide. (Dkt. No. 254 at 19.) Quidel’s attempt to
17   reargue this Court’s prior ruling should be summarily rejected.
18          Turning to the substance, Siemens’ counterclaims and unclean hands defense
19   are predicated on the same undisputed facts. First, the record shows that the briefly
20   utilized Siemens advertising Quidel challenges is the mirror image of the
21   advertising Quidel made (and continues to make) concerning its assay for the last
22   decade. Siemens patterned its advertising after Quidel’s because the parties’ assays
23   use the same technology for the same intended use, and the parties rely on the same
24   performance data to substantiate the same performance claims. Moreover, as every
25   Quidel scientific witness has agreed, the parties’ assays perform comparably when
26   used for their shared intended purpose of aiding in the diagnosis of Graves’
27   Disease. That is the same conclusion drawn by the same Food and Drug
28   Administration (“FDA”) personnel that cleared both parties’ assays. And it is the
     11505387                                                                  Case No. 16cv03059
                                              1          Def. Opp. to Pl. Summary Judgment Motion
 1   same conclusion reached by the only independent peer-reviewed head-to-head
 2   clinical study comparing the parties’ assays. Accordingly, Siemens’ and Quidel’s
 3   mirror-image advertising was equally true (or false). The only differences between
 4   the parties’ advertising is that Siemens stopped making the primary claim at issue
 5   immediately after launch, while Quidel amplified that claim into comparative
 6   superiority messages that it continues to make today (in conjunction with other
 7   admittedly false claims). Quidel’s false advertising claims were disingenuous when
 8   brought, and are barred by its profoundly unclean hands.
 9          Second, the undisputed record establishes the knowing falsity of Quidel’s
10   preposterous allegations that Siemens sought to “promote” the margin customers
11   could earn by using a reimbursement rate for Siemens’ assay that is “reserved” for
12   Quidel’s assay. Quidel conceded that it had and has no evidence that Siemens ever
13   promoted the margin customers could earn on the reimbursement of its TSI assay
14   compared to other types of assays. Further, Quidel admitted that it was advised by
15   its experts that its own assay was not eligible for the reimbursement rate it claimed
16   was “reserved” for its assay.
17
18                                                                          Thus, Quidel
19   engaged in a far more egregious reimbursement fraud than the baseless one it
20   falsely alleges Siemens perpetrated; this alone is independent grounds for finding
21   unclean hands. The Court’s dismissal of Quidel’s claims relating to its laboratory
22   customers does not preclude Siemens from advancing this aspect of its defense, as
23   Quidel made the same false statements in its marketing materials to physicians.
24   Moreover, Quidel’s wrongful promotion is sufficiently related to the remaining
25   claims for it to remain a viable component of Siemens’ defense. Also, as this Court
26   recognized, the unclean hands defense “must be judged by the facts existing as they
27   were when suit was begun” (Dkt. No. 254 at 20 (emphasis added)), and from that
28   perspective, this aspect of the defense may proceed.
     11505387                                                                  Case No. 16cv03059
                                               2         Def. Opp. to Pl. Summary Judgment Motion
 1          Third, the record shows that, corresponding with the launch of Siemens’
 2   assay in March 2016, Quidel embarked upon a campaign of unfair and wrongful
 3   conduct designed to dissuade customers from purchasing Siemens’ assay. Quidel’s
 4   wrongful conduct included (i) making knowingly false superiority and performance
 5   claims regarding its assay, (ii) perpetuating its fraudulent reimbursement scheme,
 6   and (iii) disparaging Siemens and its assay to the parties’ customers and to
 7   physicians, including by attempting to convert documents from this litigation into
 8   marketing tools to seize an unfair competitive advantage. Unlike Siemens’ alleged
 9   conduct, Quidel engaged in a deliberate and malicious scheme to target and
10   disparage Siemens and its product in the marketplace. Unlike Siemens, Quidel
11   made false superiority claims that Quidel’s witnesses concede are baseless, having
12   admitted that both assays perform comparably for their shared intended purpose.
13   Unlike Siemens, Quidel brazenly engaged (and engages) in reimbursement fraud to
14   seize an unfair competitive advantage. Unlike Siemens, Quidel baselessly
15   disparaged Siemens by asserting that the use of Siemens’ assay could result in
16   unnecessary surgeries, a position Quidel’s own expert testified was absurd. And
17   unlike Siemens, Quidel has attempted to exploit this litigation by republishing
18   litigation documents to the parties’ customers to facilitate and further its
19   disparagement campaign. This undisputed malfeasance provides an alternate
20   ground for Siemens’ unclean hands defense, and establishes the viability of
21   Siemens’ counterclaims for violations of the California Unfair Competition Law
22   (“UCL”), trade libel, and abuse of process.
23          Unable to refute these facts, Quidel raises baseless legal challenges to
24   Siemens’ claims, which notably it did not raise on a motion to dismiss (or in
25   opposition to Siemens’ motion to amend). Quidel argues that Siemens must prove
26   “special damages” in support of its trade libel claim, but there is no such
27   requirement where, as here, Quidel’s conduct was libelous per se. Quidel argues
28   that its republication of litigation documents to third parties is protected by the
     11505387                                                                   Case No. 16cv03059
                                                3         Def. Opp. to Pl. Summary Judgment Motion
 1   litigation privilege, but this privilege applies only to communications made “to
 2   achieve the objects of the litigation.” Quidel argues that Siemens lacks standing to
 3   bring a UCL claim, but ignores the factual record and bends the law beyond
 4   recognition in an attempt to defeat this viable claim. And Quidel suggests that
 5   Siemens’ claims are partially time-barred, but Quidel waived this argument and, in
 6   any event, Siemens’ claims are timely under well-established tolling doctrines.
 7   Equally baseless is Quidel’s renewed challenge to Siemens’ unclean hands defense
 8   on the grounds that Siemens was not harmed by Quidel’s conduct. That is both
 9   untrue and legally irrelevant. The unclean hands defense does not require a
10   showing of economic harm, but rather a showing that Quidel engaged in inequitable
11   conduct related to its claims. The undisputed facts show it repeatedly did.
12           Siemens respectfully submits Quidel’s motion should be denied.
13                          STATEMENT OF MATERIAL FACTS
14           A.     The Parties’ TSI Assays
15           In 2009, the FDA cleared Quidel’s Thyretain TSI Reporter BioAssay
16   (“Thyretain”) for sale to aid in the diagnosis of Graves’ Disease. (Ex. 1 at 13:1-7;
17   Ex. 2.)1 Graves’ Disease is characterized by the presence of thyroid stimulating
18   immunoglobulins (“TSI”), which may stimulate excess production of thyroid
19   hormones. (Ex. 3 at 8-12.) Thyretain uses a genetically-modified receptor that
20   preserves the primary TSI binding sites, and eliminates the binding sites for thyroid
21   blocking immunoglobulins (“TBI”), which are not indicative of Graves’ Disease.
22   (Ex. 4 at 8-9, 20.) Thyretain generates a light-emitting enzyme, which is
23   interpreted as a binary “positive” or “negative” (known as a “qualitative” result)
24   depending on whether the emitted brightness is above or below a threshold level.
25   (Id.; Ex. 5 at 53:8-18.) Quidel persuaded the FDA to clear Thyretain as a “TSI
26   assay” by representing that the modified receptor made the assay specific for the
27   detection of TSI in Graves’ Disease patients. (Ex. 4 at 8-9; Ex. 5 at 55:17-21.)
28   1
         Citations to “Ex.” refer to exhibits to the accompanying Declaration of Erik Haas.
     11505387                                                                   Case No. 16cv03059
                                                4         Def. Opp. to Pl. Summary Judgment Motion
 1          Seven years later, in March 2016, the FDA cleared Siemens’ IMMULITE
 2   2000/2000 XPi TSI Assay (“IMMULITE”) for the same intended use as Thyretain.
 3   (Ex. 6 § H.1.) Indeed, the same FDA personnel who cleared Thyretain as a “TSI
 4   assay” cleared IMMULITE as a “TSI assay,” and did so because both assays use
 5   the same receptor, which is designed to specifically detect TSI. (Ex. 5 at 110:20-
 6   111:4; Ex. 6 § L; Ex. 7 at 105:5-9; Ex. 8 at 2.) But unlike Thyretain, IMMULITE
 7   uses a novel “bridge” technology that detects and reports TSI in a “semi-
 8   quantitative” manner. (Ex. 6 § H.1; see also Ex. 5 at 69:5-16.)
 9          B.    The Parties’ Mirror Image Advertising
10          For years, Quidel has claimed that its assay detects “TSI only,” or that it
11   “detects only the TSI.” (Ex. 1 at 210:6-10; Ex. 9 at 5.) Quidel told its customers
12   that Thyretain could detect “TSI only” because of its modified receptor—the exact
13   same receptor that IMMULITE also uses. (Exs. 10–12.) Further, every one of
14   Quidel’s scientific witnesses agreed that the two assays perform comparably when
15   used as intended. (Ex. 5 at 238:16-20; Ex. 13 at 220:2-14, 253:20-254:20; Ex. 14 at
16   263:6-20; Ex. 15 at 219:5-9; Ex. 16 at 4; Ex. 17 at 56:19-57:3.) Thus, to the extent
17   Thyretain is “TSI only,” so too is IMMULITE.
18          When Siemens launched IMMULITE in 2016, it released a few marketing
19   pieces informing customers of its new assay, some of which said that IMMULITE
20   detects “TSI only.” (E.g., Ex. 18.) Siemens did not view the “TSI only” claim as
21   controversial because (i) the claim was substantiated by the same type of
22   performance data that substantiated Quidel’s mirror-image claims, (ii) that data
23   showed the parties’ assays performed comparably for their shared intended use, and
24   (iii) the parties’ assays achieved those results by using the same receptor. (Ex. 6 §§
25   L-M; Ex. 8 at 2; Ex. 5 at 238:16-20; Ex. 13 at 220:2-14.) Quidel nonetheless
26   protested Siemens’ use of the “TSI only” statement. Purely to avoid the burden of
27   litigation, Siemens stopped making the claim after a few months. (Ex. 19.)
28          Quidel’s witnesses have since conceded that Siemens’ assay does detect “TSI
     11505387                                                                   Case No. 16cv03059
                                               5          Def. Opp. to Pl. Summary Judgment Motion
 1   only” when used as intended to aid the diagnosis of Graves’ Disease, and that there
 2   is no evidence that TBI in real patients binds to the assay’s receptor when used as
 3   intended. (Ex. 13 at 254:4-20; Ex. 20 at 110:6-19, 40:25-41:13.) Independent
 4   studies have indicated the same. (Ex. 3 at 22-27; Ex. 17 at 56:19-25, 192:15-24.)
 5          Quidel’s expert witnesses also acknowledged that, while there is a possibility
 6   that TBI could bind to the receptor used in both parties’ assays, that prospect “is
 7   hypothetical because it has never been shown in the real world.” (Ex. 20 at 110:16-
 8   19.) Moreover, every relevant Quidel witness admitted that to the extent
 9   IMMULITE has the potential to detect TBI, so too does Thyretain. (Ex. 1 at 105:3-
10   110:17; Ex. 5 at 82:25-83:15; Ex. 13 at 184:6-18; Ex. 14 at 226:7-19; Ex. 15 at
11   114:22-115:10; Ex. 17 at 31:14-21; Ex. 20 at 123:13-124:9; Ex. 21 at 146:14-
12   147:8.) Indeed, Quidel’s primary scientific expert freely admitted that, applying
13   Quidel’s made-for-litigation definition of “TSI only,” Thyretain cannot detect TSI
14   only.2 (Ex. 16 at 3; Ex. 20 at 122:7-10.) Simply put, the parties’ mirror-image
15   advertising was equally true, or equally false. If Thyretain detects “TSI only,” then
16   so too does IMMULITE. But if—under Quidel’s theory of the case—IMMULITE
17   does not detect “TSI only,” then neither does Thyretain.
18          C.    Quidel’s Fraudulent Reimbursement Scheme
19          Quidel alleged that Siemens advertised IMMULITE as a “TSI assay” to
20   secure higher Medicare and Medicaid reimbursement for its customers. (FAC ¶¶
21   18-19.) But the record shows that it was Quidel—not Siemens—that engaged (and
22   continues to engage) in a fraudulent reimbursement scheme. When Quidel
23   launched Thyretain in 2009, it implemented a marketing “Conversion Plan” to give
24   potential customers a “financial incentive” to “convert” to Thyretain.3 (Ex. 22; Ex.
25   2
       Quidel also acknowledged that it has long been “aware of the possibility that
26   Thyretain measured the net stimulatory effect of blocking and stimulating
     antibodies,” and that Thyretain may generate “false negatives.” (Ex. 5 at 82:19-
27   83:3.) And Quidel has long known that the “presence of blocking antibodies” can
28   interfere with Thyretain, resulting in a “false negative.” (Ex. 21 at 153:12-154:6.)
     3
       Reimbursement for assays under Medicare, Medicaid, and other federal programs
     11505387                                                                  Case No. 16cv03059
                                               6         Def. Opp. to Pl. Summary Judgment Motion
 1   1 at 56:19-58:21, 85:16-87:5.) Quidel told them that Thyretain was eligible for
 2   reimbursement under the Current Procedural Terminology (“CPT”) Code 84445,
 3   for which Medicare and other insurers reimburse laboratories at a rate significantly
 4   higher than other available thyroid assays. (Ex. 22; Ex. 23; Ex. 1 at 60:2-14.)
 5
 6                                                              (Ex. 1 at 60:2-14; Ex. 24.)
 7          But here’s the rub: Quidel knew that Thyretain was not actually eligible for
 8   reimbursement under Code 84445. That code is only available for “quantitative”
 9   assays, but the FDA cleared Thyretain as a “qualitative” assay. (Ex. 25 at 309, 319;
10   Ex. 5 at 177:17-178:1.) Quidel knew as much: Its own internal and external
11   consultants had explained that because of Thyretain’s qualitative status, it did not
12   qualify for reimbursement under Code 84445. (Ex. 1 at 135:18-136:17; 136:22-
13   137:6; 67:20-68:18; Ex. 5 at 177:17-178:1 (“CPT code 84445 is not an appropriate
14   reimbursement code for Thyretain”); Ex. 26.)
15          Yet this has not stopped Quidel. For years, it has brazenly urged customers
16   to use the wrong code when seeking reimbursement from CMS for Thyretain. To
17   this day, Quidel’s website lists Code 84445 as an appropriate reimbursement code
18   for Thyretain. (Ex. 23.) Quidel blanketed laboratories and physician offices with
19   letters claiming that “Thyretain test is available from most national reference labs
20   by ordering CPT code 84445.” (Exs. 27–29.) And Quidel’s “Thyretain FAQ,” a
21   pamphlet for customers, tells healthcare providers and laboratories that the “CPT
22   code for the Thyretain TSI Reporter BioAssay is 84445.” (Ex. 30.)
23          D.    Quidel Fails to Develop a Competitive Response to IMMULITE
24          Leading up to Siemens’ launch of its TSI assay in 2016, Quidel knew it faced
25   a serious competitive threat. Quidel’s witnesses testified that they knew the parties’
26
27   is determined by the Centers for Medicare and Medicaid Services (“CMS”), which
28   pays claims by reference to five-digit codes known as CPT codes. See AMA,
     CPT® Purpose & Mission, https://tinyurl.com/yxmrsj4d.
     11505387                                                                  Case No. 16cv03059
                                               7         Def. Opp. to Pl. Summary Judgment Motion
 1   TSI assays “achieve comparable performance” when used as intended and have
 2   “comparable sensitivity and specificity metrics.” (Ex. 14 at 263:6-18; Ex. 13 at
 3   220:2-14; Ex. 15 at 219:5-9; Ex. 17 at 56:19-57:3; Ex. 5 at 238:16-20.) Quidel’s
 4   witnesses also admitted they knew that Siemens’ assay is faster, easier to use, and
 5   less expensive. (Ex. 17 at 107:21-110:17; Ex. 31 at 66:5-20.) At first, Quidel
 6   responded by trying to develop new assays. Quidel tried and failed to develop a
 7   quantitative version of Thyretain. (Ex. 1 at 25:1-13.) Next, it tried to develop an
 8   automated immunoassay, like Siemens’ assay, but that failed too. (Ex. 1 at 25:14-
 9   22.) Finally, Quidel tried to develop a “TBI assay” that could be used in
10   conjunction with Thyretain. (Ex. 1 at 25:23-26:17.) The FDA rejected Quidel’s
11   application. (Ex. 5 at 249:19-251:23.)
12          E.    Quidel Launches a Disparagement Campaign Against Siemens
13          Without a viable competitive assay, Quidel resorted to a smear campaign
14   against Siemens. In late 2015, when Quidel first learned of IMMULITE’s
15   clearance outside the United States, Quidel “commissioned” Dr. George Kahaly,
16   Quidel’s longtime paid consultant, to conduct a study to “demonstrate that
17   [IMMULITE] do[es] NOT detect ONLY TSI.” (Exs. 32–34.) In late 2016, Kahaly
18   conducted another study at Quidel’s request—this time in response to an email
19   entitled “Thyretain at risk,” which explained that “[t]he Siemens assay has made
20   inroads” with major laboratory customers. (Ex. 35.) Both studies are fatally flawed
21   pseudoscience. (Ex. 3 at 29; see also Ex. 36 at 15.)
22          Quidel then exploited these flawed studies to make false comparative
23   superiority claims, telling customers that “only” Thyretain could detect “TSI only,”
24   and not IMMULITE. But based on the definition of “TSI only” Quidel has
25   advanced in this litigation, neither party’s assay would detect “TSI only”—making
26   Quidel’s claim that “only” its assay detects “TSI only” necessarily false.
27   Nevertheless, Kahaly, “[a]t Quidel’s request,” began peddling this falsehood to
28   customers. (Ex. 1 at 34:6-11, 37:4-11.) Kahaly met with the Laboratory
     11505387                                                                  Case No. 16cv03059
                                              8          Def. Opp. to Pl. Summary Judgment Motion
 1   Corporation of America (“LabCorp”)—one of the largest laboratories in the
 2   country—throughout 2016 and 2017. (Ex. 37 at 172:6-174:2, 176:6-178:23.) At
 3   these meetings, Kahaly touted his flawed research and told LabCorp employees that
 4   only Thyretain, not “binding assays” such as IMMULITE, detects “TSI only”; and
 5   that while IMMULITE could not “differentiate[] between” blocking and stimulating
 6   antibodies, Thyretain could. (Ex. 38; Ex. 53.) Kahaly also met with Quest, another
 7   national reference laboratory, and made similar claims. (Ex. 1 at 34:12-21; Ex. 39.)
 8          Quidel also targeted physicians. After purchasing contact details for over
 9   10,000 clinicians, Quidel sent a letter asserting that IMMULITE “cannot
10   differentiate between the Ab functionality” but Thyretain could. (Exs. 40–42; Ex. 1
11   at 204:5–8.) In the same letter, Quidel urged the physicians not to order TSI tests
12   from LabCorp—which by then had decided to adopt IMMULITE. (Ex. 42.)
13          In addition to making these false superiority claims, Quidel continued to
14   publish false performance claims on its website that it knew to be untrue when
15   made. From launch to the filing of its complaint, Quidel advertised that Thyretain
16   can provide results in “3 to 4 hours.” (Ex. 43.) That is wildly untrue. Quidel’s
17   witnesses conceded that it is “not possible to get results from Thyretain in less than
18   18 to 21 hours.” (Ex. 5 at 128:16-129:3, 178:23-179:19; Ex. 17 at 108:11-109:10;
19   Ex. 21 at 142:16-143:3.) And again, Quidel clearly knew its advertising was false:
20   Quidel’s submission to the FDA disclosed that Thyretain takes far longer than 3-4
21   hours to provide results. (Ex. 4 at 9.)
22          F.    Quidel Abuses the Legal Process to Disparage Siemens
23          After Quidel filed this lawsuit, it improperly converted its pleadings and
24   other litigation documents into inappropriate marketing materials. Just one day
25   after filing its complaint, Quidel’s CEO, Douglas Bryant, sent a copy to LabCorp.4
26   (Ex. 46.) When LabCorp notified Quidel that it intended to adopt Siemens’ assay,
27
     4
28     Bryant had already had multiple phones calls with LabCorp representatives about
     the planned lawsuit. (Ex. 44; Ex. 45 at 83:4-11; Ex. 37 at 35:18-36:12.)
     11505387                                                                  Case No. 16cv03059
                                               9         Def. Opp. to Pl. Summary Judgment Motion
 1   Bryant escalated. In August 2017, he sent LabCorp’s CEO a formal letter that
 2   amplified Quidel’s allegations, and attached Quidel’s First Amended Complaint.
 3   (Ex. 47.) Bryant claimed that Thyretain was a “true TSI only assay,” whereas
 4   Siemens’ assay “compares similarly to other TRAb assays, detecting but not
 5   differentiating between stimulating and blocking antibodies.” (Id. (emphasis in
 6   original).) He asserted that Thyretain, but not IMMULITE, should be “reimbursed
 7   at higher rates.” (Id.) And he resorted to scare tactics, warning LabCorp that use of
 8   Siemens’ assay “may lead to false positives and the misdiagnosis and mistreatment
 9   of patients,” including “unnecessary surgery.”5 (Id.) Bryant later admitted he had
10   no basis for these allegations, and Kahaly similarly ridiculed the supposed risk of
11   unnecessary procedures.6 (Ex. 45 at 167:5-23, Ex. 20 at 188:7-189:14.)
12          On October 20, 2017, Bryant again wrote to LabCorp’s CEO offering “some
13   new information,” namely, that the Court had denied Siemens’ motion to dismiss.
14   (Ex. 48.) After repeating its allegations that IMMULITE was not truly “TSI only”
15   and that the higher reimbursement rate was “reserved” for Thyretain, Bryant then
16   emphasized the Court’s ruling to bolster its disparagement of Siemens: “As you can
17   see … the court rejected the arguments made by Siemens.” (Id.)
18          Quidel also marketed its baseless allegations to Sonic Healthcare, USA
19   (“Sonic”), the only other customer that “switched” from Quidel’s assay to Siemens’
20   assay. On January 18, 2017, less than a month after Quidel had filed suit, it sent
21   Sonic a copy of the complaint. (Ex. 49.) Sonic’s corporate representative testified
22   that he had never heard of a company sending its customers copies of litigation
23
     5
24     Quidel reiterated similar allegations to the physicians it contacted. (Ex. 42.)
     Kahaly likewise warned LabCorp in a later email that Siemens’ assay “could lead to
25   underdiagnosing or misdiagnosing patients.” (Ex. 50.)
     6
26     Quidel’s own witnesses have conceded that, if Quidel’s theory of the case is true,
     then Thyretain could also result in a patient receiving a “negative” diagnosis even
27   though that patient has Graves’ Disease. (Ex. 5 at 82:19-83:15; Ex. 21 at 153:23-
28   154:6.) And they admitted that Thyretain may detect substances other than TSI (or
     TBI), resulting in false positives. (Ex. 20 at 118:7-17; Ex. 13 at 184:23-185:14.)
     11505387                                                                  Case No. 16cv03059
                                              10         Def. Opp. to Pl. Summary Judgment Motion
 1   documents, as Quidel had done. (Ex. 31 at 259:4-16.) Quidel also spoke with
 2   Quest, another customer, about the litigation in an effort to rebut Siemens’ “claim[]
 3   to detect TSI only.” (Ex. 37 at 22:6-9, 25:17-26:3, 27:11-19, 29:13-23.)
 4          G.    Siemens Files its Amended Answer and Counterclaims
 5          Siemens’ Second Amended Answer and Counterclaims (“SACC”) includes
 6   three counterclaims: (i) violations of California’s Unfair Competition Law; (ii)
 7   trade libel; and (iii) abuse of process. (See Dkt. No. 252 ¶¶ 57-70.) These claims
 8   are premised on Quidel’s false claims that Thyretain alone detects “TSI only” (id.
 9   ¶¶ 36-50); Quidel’s false claims regarding the high reimbursement rate available for
10   Thyretain (id. ¶¶ 25-35); Quidel’s false claims about the speed at which its assay
11   can generate results (id. ¶¶ 51-52); and Quidel’s false and disparaging marketing
12   campaign about Siemens’ IMMULITE assay (id. ¶¶ 36-50).
13          Siemens’ SACC also sets out in detail the basis for its unclean hands defense,
14   which is a complete bar to Quidel’s claims. This defense is based on four factual
15   predicates: (i) Quidel made advertising claims that are the mirror image of the
16   Siemens advertising that Quidel challenges in this action, and that are equally false
17   and misleading; (ii) Quidel disparaged Siemens by making the knowingly baseless
18   and false claim that use of Siemens’ assay “may lead to misdiagnosis”; (iii) Quidel
19   engaged and continues to engage in a fraudulent reimbursement scheme far more
20   egregious than the reimbursement scheme that Quidel falsely and baselessly alleged
21   Siemens engaged in; and (iv) Quidel falsely advertised that its assay yields results
22   in the same time frame as Siemens’ assay. (SACC at pp. 8-10.)
23                                      ARGUMENT
24          Quidel does not contest any of the factual record upon which Siemens’
25   counterclaims and unclean hands defense are based. Instead, Quidel posits narrow
26   legal challenges that misstate the governing law. Applying the correct legal
27   standards, it is clear that Siemens counterclaims and unclean hands defense are
28   viable.
     11505387                                                                  Case No. 16cv03059
                                              11         Def. Opp. to Pl. Summary Judgment Motion
 1   I.     SIEMENS’ COUNTERCLAIMS MAY PROCEED
 2          A.    Siemens’ Trade Libel Claim is Viable
 3          Quidel asserts that Siemens must adduce evidence of special damages to
 4   support its trade libel counterclaim. (Mot. at 6.) That argument fails as a matter of
 5   law because a claim for trade libel does not require proof of “special damages”
 6   where, as here, the challenged statements were libel per se. (SACC ¶ 64.) In such
 7   cases, it is “unnecessary to prove special damages” because “damage to [Siemens’]
 8   reputation is presumed.” Gaspar Physical Therapy, Inc., v. Roberts, 2018 U.S.
 9   Dist. LEXIS 185860, at *18 (S.D. Cal. Oct. 29, 2018).7
10          Contrary to Quidel’s suggestion, courts apply this rule not only to traditional
11   libel claims, but to claims for trade libel as well. In Theme Promotions, Inc. v.
12   News Am. FSI, Inc., 1998 U.S. Dist. LEXIS 23560 (N.D. Cal. May 29, 1998), the
13   court recognized that a trade libel claim “ordinarily” requires special damages, but
14   clarified that a “determination that a publication is libelous per se negates the
15   necessity of pleading special damages.” Id. at *20; see also Garon v. eBay, Inc.,
16   2011 U.S. Dist. LEXIS 148621, at *23-24 (Nov. 30, 2011) (a trade libel claim is
17   actionable where plaintiff has “alleged a statement that is libelous per se or pleaded
18   special damages.”). Quidel notes that trade libel is “more akin to unfair
19   competition” because it is directed at a party’s goods or business reputation rather
20   than the party’s personal reputation, but this has no bearing on the rule that a
21   plaintiff need not prove special damages where the statements are libelous per se.
22          A statement is libelous per se when its “defamatory meaning appears from
23   the language itself without the necessity of explanation.” Barnes-Hind, Inc. v.
24   Superior Court, 181 Cal. App. 3d 377, 384-85 (Cal. App. 1986) (citation omitted).
25
     7
26     Quidel erroneously asserts that Siemens first cited to Gaspar in its amended
     counterclaims in response to the Court’s ruling on Quidel’s anti-SLAPP motion. In
27   fact, Siemens previously cited to Gaspar in its opposition to Quidel’s prior (and
28   since mooted) motion for summary judgment on Siemens’ First Amended
     Counterclaims, which predated the Court’s anti-SLAPP ruling. (See Dkt. No. 160.)
     11505387                                                                   Case No. 16cv03059
                                               12         Def. Opp. to Pl. Summary Judgment Motion
 1   If “by any reasonable interpretation the language is susceptible of a defamatory
 2   meaning,” it is “error for a court to rule that a publication cannot be defamatory on
 3   its face.” Id. at 385; see also Theme Promotions, 1998 U.S. Dist. LEXIS 23560, at
 4   *20 (publication of language “which from its nature necessarily must, or
 5   presumably will as its natural and proximate consequence, occasion … pecuniary
 6   loss[,] … prima facie constitutes a cause of action [for trade libel].”).
 7          Siemens has presented ample evidence that Quidel made per se libelous
 8   statements. For example, Quidel falsely (and repeatedly) told the parties’
 9   customers that using IMMULITE would result in the improper treatment of
10   patients. In his August 2017 letter to LabCorp, Quidel’s CEO warned that using
11   IMMULITE would “lead to false positives and the misdiagnosis and mistreatment
12   of patients,” including “unnecessary surgery.”8 (Ex. 47.) And in another letter to
13   LabCorp, Kahaly—Quidel’s paid consultant who held himself out as a purported
14   “independent” expert—warned that use of IMMULITE “could lead to
15   underdiagnosing or misdiagnosing patients.” (Ex. 50.) Quidel’s marketing
16   executive made similar allegations in communications with physicians. (Ex. 51.)
17   Quidel has since admitted it had no basis for this allegation, (Ex. 45 at 167:5-23),
18   and Kahaly testified the proposition was “ridiculous.” (Ex. 20 at 188:7-189:16.)
19   Because these statements impugn the character and integrity of Siemens and its
20   assay “without the necessity of explanation,” they are libelous per se. See Reger v.
21   Smith, 2006 U.S. Dist. LEXIS 63215, at *12 (E.D. Cal. Aug. 21, 2006) (allegation
22   that company was indifferent to patients is libel per se); Trovan, Ltd. v. Pfizer, Inc.,
23   2000 U.S. Dist. LEXIS 7522, at *38 n.15 (C.D. Cal. May 23, 2000) (when a
24   defendant makes “false statements regarding deadly side effects” of a drug, “injury
25   would certainly be presumed”). Accordingly, Siemens need not plead or prove
26
     8
       Quidel reinforced these libelous statements by attaching its complaint, which
27   similarly alleged (without basis) that IMMULITE could lead to the “misdiagnosis,”
28   resulting in “improper treatment of patients and unnecessary procedures,” including
     “surgery to remove all or part of a patient’s thyroid.” (FAC ¶¶ 15–17.)
     11505387                                                                    Case No. 16cv03059
                                               13          Def. Opp. to Pl. Summary Judgment Motion
 1   special damages, and may proceed on its trade libel claim.
 2          B.     Siemens’ Abuse of Process Claim is Not Barred by the Litigation
                   Privilege
 3
            Quidel has abandoned all attempts to challenge Siemens’ abuse of process
 4
     claim on the merits, and instead rehashes a single legal argument that this Court has
 5
     already implicitly rejected: that the claim is barred by the litigation privilege. This
 6
     Court has already held that the communications giving rise to Siemens’ abuse of
 7
     process claim—Quidel’s republication of its pleadings and other litigation
 8
     documents to the parties’ customers—were made for purely commercial purposes,
 9
     not to achieve its goals in the litigation. (Dkt. No. 247 at 12.) That holding is
10
     dispositive of Quidel’s attempt to resurrect its litigation privilege argument because
11
     the litigation privilege only extends to communications made “to achieve the
12
     objects of the litigation.” (Id. at 16.)
13
            To prevail on its abuse of process claim, Siemens must establish that Quidel
14
     (i) “contemplated an ulterior motive in using the process” and (ii) “committed a
15
     willful act in the use of the process not proper in the regular conduct of the
16
     proceedings.” Rusheen v. Cohen, 37 Cal. 4th 1048, 1057 (Cal. 2006). An abuse of
17
     process claim lies where the “process is used to obtain an unjustifiable collateral
18
     advantage.” Owens v. Chasko, 2011 U.S. Dist. LEXIS 81470, at *11 (E.D. Cal.
19
     July 25, 2011). “The gist of the tort is the “misuse of the judicial process for a
20
     purpose other than that which it was intended to serve.” Siam v. Kizilbash, 130 Cal.
21
     App. 4th 1563, 1579 (Cal. App. 2005).
22
            Here, Quidel improperly exploited the judicial process by repurposing its
23
     pleadings and the Court’s order denying Siemens’ motion to dismiss as marketing
24
     materials weaponized to damage Siemens’ (and its product’s) reputation. Quidel
25
     told LabCorp of its intention to bring this lawsuit before it filed it, and Bryant, its
26
     CEO, sent the complaint to LabCorp (among others) just one day after it filed the
27
     lawsuit. (Ex. 45 at 82:10-83:17; Ex. 46.) In August 2017, Bryant sent its amended
28
     11505387                                                                    Case No. 16cv03059
                                                14         Def. Opp. to Pl. Summary Judgment Motion
 1   pleading to LabCorp, again invoking the formality of the legal process in an attempt
 2   to legitimize its allegations. (Ex. 47.) Then, days after this Court denied Siemens’
 3   motion to dismiss, Bryant sent that order directly to LabCorp, claiming that “the
 4   Court [had] rejected the arguments made by Siemens.” (Ex. 48.) Leveraging legal
 5   documents to gain an unfair commercial advantage is an “improper use of the
 6   machinery of the legal system.” Owens, 2011 U.S. Dist. LEXIS 81470, at *10
 7   (citation omitted). Such conduct is sufficient to prevail on an abuse of process
 8   claim. See, e.g., Hardisty v. Moore, 2012 U.S. Dist. LEXIS 61465, at *16 (S.D.
 9   Cal. May 2, 2012) (“[T]he use of civil litigation as a weapon to damage another’s
10   business may give rise to a cause of action for abuse of process.”); Electrs. for
11   Imaging Inc. v. Atl. Mut. Ins. Co., 2006 U.S. Dist. LEXIS 90882, at *16 (N.D. Cal.
12   Dec. 15, 2006) (denying motion to dismiss abuse of process claim premised on
13   party “us[ing] the courts to gain a competitive advantage”).
14          Quidel does not dispute these facts, but argues that its conduct is protected by
15   the litigation privilege because the parties’ customers may have had an interest in
16   the outcome of this litigation. As this Court has recognized, however, the litigation
17   privilege applies only to communications “(1) made in judicial or quasi-judicial
18   proceedings; (2) by litigants or other participants authorized by law; (3) to achieve
19   the objects of the litigation; and (4) that have some connection or logical relation to
20   the action.” Argentieri v. Zuckerberg, 8 Cal. App. 5th 768, 780 (Cal. App. 2017)
21   (emphasis added) (internal quotation marks and citation omitted); (see Dkt. No. 247
22   at 16.) In order to “achieve the objects of the litigation,” the communication must
23   “function as a necessary or useful step in the litigation process and . . . serve its
24   purposes.” (Id. at 785 (emphasis added)); see also Rodriguez v. Panayiotou, 314
25   F.3d 979, 988 (9th Cir. 2002) (privilege applies only to communications that “have
26   a functional connection to litigation”) (emphasis in original).9
27   9
       Quidel primarily relies on the Ninth Circuit’s non-precedential decision in
28   Youngevity Int’l Corp. v. Andreoli, 749 F. App’x 634 (9th Cir. 2019), to argue that
     republication of a complaint to those with a “substantial interest in the outcome of
     11505387                                                                   Case No. 16cv03059
                                               15         Def. Opp. to Pl. Summary Judgment Motion
 1          Quidel has not even attempted to explain how its conversion of its pleadings
 2   and the Court’s ruling into marketing tools in any way was intended to “achieve the
 3   objects of the litigation.” Nor could it: a “misuse of the judicial process for a
 4   purpose other than that which it was intended to serve,” by definition, cannot “serve
 5   [the] purpose” of the litigation, as it must for the privilege to apply. Quidel’s
 6   attempt to distinguish Hardisty fails for this same reason. Quidel suggests that the
 7   Hardisty court insufficiently considered the defendant’s litigation privilege
 8   argument, but that court found it plausible that the defendant acted with “an ulterior
 9   motive and wrongfully used the process to coerce an unjustifiable collateral
10   advantage.” 2012 U.S. Dist. LEXIS 61465, at *16-17. Such conduct could not
11   have been a “necessary or useful step in the litigation process,” so the Court had no
12   reason to directly respond to the defendant’s litigation privilege argument.10
13          Moreover, this Court has already held that Quidel distributed the litigation
14   documents “to promote the sale of Thyretain and provide Quidel’s opinion
15   regarding the competitive product IMMULITE,” and explained that the “purpose of
16   the letter was to . . . improve Quidel’s relationship and business with the clients.”
17   (Dkt. No. 247 at 12.) Thus, even accepting that the parties’ customers had an
18   interest in the litigation, Quidel’s goal was to further its disinformation and
19   disparagement campaign in attempt to boost sales; not prosecute this action.
20   Because the communications were commercial in nature, and in no way helped
21   Quidel “achieve the objects of the litigation,” the litigation privilege does not bar
22   the pending litigation,” standing alone, is sufficient to invoke the litigation
23   privilege. Youngevity is distinguishable on its facts: whereas in Youngevity the
     challenged press release merely “announc[ed] the initiation of [the] action,”
24   Quidel’s conduct here included false and disparaging statements that went far
     beyond a mere summary of its litigation allegations. The Youngevity court also did
25   not address the requirement that the communication must be made to “achieve the
26   objects of the litigation,” Argentieri, 8 Cal. App. 5th at 780, and based its broad
     interpretation of the privilege on a decision whose “vitality” the California appellate
27   division has since cautioned “is in doubt.” Id. at 784.
     10
28      Siemens has already responded to Quidel’s baseless accusation that Siemens
     violated the Court’s Order by citing to Hardisty in the SACC. (See Dkt. No. 267.)
     11505387                                                                   Case No. 16cv03059
                                               16         Def. Opp. to Pl. Summary Judgment Motion
 1   Siemens’ abuse of process claim. See E.D.C. Techs., Inc. v. Seidel, 225 F. Supp. 3d
 2   1058, 1067-69 (N.D. Cal. 2016) (litigation privilege does not apply to emails
 3   attaching copy of complaint sent to current, former, and potential customers).11
 4          C.    Siemens’ UCL Claim is Viable
 5          Quidel once again does not contest any of the factual record upon which
 6   Siemens’ UCL claim is premised, but instead advances two flawed legal challenges.
 7          First, Quidel is incorrect that Siemens lacks statutory standing under the UCL
 8   because it has not suffered an injury in the form of “lost money or property.” Cal.
 9   Bus. & Prof Code § 17204. To establish standing under the UCL, Siemens need
10   only “demonstrate some form of economic injury.” Kwikset Corp. v. Superior
11   Court, 51 Cal. 4th 310, 323 (Cal. 2011). Under this “expansive standing doctrine,”
12   AngioScore, Inc. v. TriReme Med., LLC, 70 F. Supp. 3d 951, 962 (N.D. Cal. 2014),
13   “[t]here are innumerable ways in which economic injury from unfair competition
14   may be shown.” Kwikset, 51 Cal. 4th at 323; see also AngioScore, 70 F. Supp. 3d
15   at 962 (the UCL is “broadly expansive as to what sort of economic injury
16   suffices”). In addition, “[t]he quantum of injury necessary to satisfy this
17   requirement requires only that plaintiff ‘allege some specific identifiable trifle’ of
18   injury.” In re Qualcomm Litig., 2017 U.S. Dist. LEXIS 185519, at *16-17 (S.D.
19   Cal. Nov. 8, 2017) (quoting Kwikset, 51 Cal. 4th at 323).
20          Here, Siemens has alleged and will prove at trial that it suffered economic
21   injury in the form of “harmed business reputation, lost goodwill, and lost sales.”
22   (SACC ¶ 61.) Courts have repeatedly found such injury sufficient to establish
23   standing under the UCL. In Obesity Research Inst. LLC v. Fiber Research Int’l,
24
     11
25     See also Env’t Furniture v. Bina, 2010 U.S. Dist. LEXIS 151115, at *22 (C.D.
     Cal. Aug. 10, 2010) (same for email “sent to third parties who are not participants
26   in this lawsuit”); GetFugu, Inc. v. Patton Boggs LLP, 220 Cal. App. 4th 141, 154
     (Cal. App. 2013) (same for communications to nonparties that may have “an
27   interest in the outcome of the litigation”); Rothman v. Jackson, 49 Cal. App. 4th
28   1134 (Cal. App. 1996) (same for “communications which only serve interests that
     happen to parallel or complement a party’s interests in the litigation”).
     11505387                                                                   Case No. 16cv03059
                                               17         Def. Opp. to Pl. Summary Judgment Motion
 1   LLC, for instance, this Court held a party had UCL standing based allegations of
 2   “lost sales, market share, and goodwill.” 165 F. Supp. 3d 937, 948 (S.D. Cal. 2016)
 3   (Bashant, J.); see also Qualcomm, 2017 U.S. Dist. LEXIS 185519, at *18 (standing
 4   satisfied by alleging “lost customers, goodwill, and the loss of business
 5   relationships”); Storm Mfg. Grp., Inc. v. Weather Tec Corp., 2013 U.S. Dist. LEXIS
 6   136882, at *21 (C.D. Cal. Sep. 23, 2013) (same for alleged loss of customers and
 7   damage to goodwill); AngioScore, 70 F. Supp. 3d at 962 (injury to market share or
 8   loss of business is a “paradigmatic, and indeed the original” form of UCL injury).
 9          Quidel also argues that Siemens lacks standing because it cannot show that
10   Quidel’s fraudulent reimbursement scheme, which violated the False Claims Act,
11   caused Siemens any injury. This is nonsense. As Quidel’s own documents have
12   revealed, Quidel engaged in this fraudulent reimbursement scheme to secure sales
13   by “converting” customers to Quidel’s assay. (Ex. 22; Ex. 1 at 56:19-58:21, 85:16-
14   87:5.) Quidel’s scheme therefore caused harm to Siemens in the form of lost
15   business and market share, which is sufficient to establish statutory standing under
16   the UCL. Accordingly, Quidel’s standing arguments are without merit.12
17          Second, Quidel asserts that Siemens’ UCL claim under the “unlawful” prong
18   cannot proceed because Siemens “cannot prove that Quidel violated any laws.”
19   (Mot. at 16.) This is incorrect. The record demonstrates that Quidel engaged in
20   trade libel, which is sufficient to support Siemens’ UCL claim. See G.U.E. Tech,
21   LLC v. Panasonic Avionics Corp., 2015 U.S. Dist. LEXIS 194011, at *17-18 (C.D.
22   Cal. Sept. 15, 2015) (“Because [plaintiff] has adequately stated a claim for trade
23   libel, it has also adequately stated a claim for a violation of the UCL.”).
24   12
        As an afterthought, Quidel argues that Siemens is not entitled to restitution under
25   the UCL. But Siemens is not seeking an award of restitution. (See SACC, Prayer
     for Relief.) Rather, Siemens seeks only injunctive relief and attorneys’ fees under
26   the UCL. See Clayworth v. Pfizer, Inc., 49 Cal. 4th 758, 790 (Cal. 2010) (“[T]he
     right to seek injunctive relief . . . is not dependent on the right to seek restitution;
27   the two are wholly independent remedies.”). And as this Court has previously held,
28   “ineligibility for restitution is not a basis for denying standing under the UCL.”
     Obesity Research Inst., 165 F. Supp. 3d at 948.
     11505387                                                                   Case No. 16cv03059
                                               18         Def. Opp. to Pl. Summary Judgment Motion
 1          The undisputed record also shows that Quidel’s fraudulent reimbursement
 2   scheme violated the False Claims Act, which imposes liability upon “any person”
 3   who “knowingly . . . causes to be presented, a false or fraudulent claim for
 4   payment” to the federal government. 31 U.S.C. § 3729(a)(1) (emphasis added).
 5   Since launch, Quidel developed and executed a marketing plan by which it would
 6   “convert” the market to its assay by telling customers that Thyretain was eligible
 7   for a higher (quantitative assay) reimbursement rate—even though Quidel’s own
 8   consultants told it that rate did not apply to its qualitative assay. (Supra, at 6-7.)
 9   Quidel continues to knowingly market that incorrect reimbursement rate to
10   customers to this very day. Such actionable conduct under the False Claims Act
11   constitutes a separate basis on which to find that Quidel violated the UCL.
12          Quidel claims that it cannot be liable for False Claims Act violations because
13   Quidel’s customers submit reimbursement claims rather than Quidel itself. (Mot. at
14   16.) That is no defense. It is black-letter law that the False Claims Act “reach[es]
15   any person” who “knowingly assisted in causing the government to pay claims
16   which were grounded in fraud,” without “regard to whether that person had direct
17   contractual relations with the government.” United States ex rel. Marcus v. Hess,
18   317 U.S. 537, 544-45 (1943) (emphasis added). Thus, courts routinely find liable
19   companies that encouraged healthcare providers to submit false Medicare
20   reimbursements. See, e.g., United States ex rel. Schmidt v. Zimmer, Inc., 386 F.3d
21   235, 244 (3d Cir. 2004) (FCA claim actionable where defendant “pursued a
22   marketing scheme” that it knew would result in others submitting false claims);
23   Strom ex rel. United States v. Scios, Inc., 676 F. Supp. 2d 884, 892 (N.D. Cal.
24   2009) (applying FCA to manufacturer that “encouraged submission” of false
25   Medicare reimbursement claims); United States ex rel. McCready v.
26   Columbia/HCA Healthcare Corp., 251 F. Supp. 2d 114, 120 (D.D.C. 2003) (FDA
27   extends to one whose fraudulent conduct “induces payment by the government.”).
28
     11505387                                                                    Case No. 16cv03059
                                                19         Def. Opp. to Pl. Summary Judgment Motion
 1          D.    Siemens’ Claims Are Not Time-Barred
 2          Finally, Quidel’s argument that Siemens’ counterclaims are barred in part by
 3   the statute of limitations fails for four separate reasons.
 4          First, Quidel has waived this argument by raising it for the first time at such a
 5   late juncture in the litigation. Quidel could have raised this argument in its
 6   opposition to Siemens’ motion for leave to assert counterclaims (Dkt. No. 100,
 7   Nov. 16, 2018), its subsequent motion to dismiss (Dkt. No. 141, April 18, 2019), or
 8   its prior motion for summary judgment (Dkt. No. 148, April 26, 2019).13 Allowing
 9   Quidel to assert a statute of limitations defense now will prejudice Siemens, who
10   believed that its counterclaims related back to December 19, 2016, the date Quidel
11   commenced this action. Had Siemens known that Quidel intended to assert this
12   defense, it would have litigated differently, including by seeking additional
13   discovery regarding Quidel’s ongoing misconduct. It will be prejudiced if Quidel
14   is permitted to assert the defense now. See Karoun Dairies, Inc. v. Karlacti, Inc.,
15   2014 U.S. Dist. LEXIS 92723, at *18-19 (S.D. Cal. July 8, 2014) (affirmative
16   defense waived where plaintiffs “would be prejudiced by their inability to conduct
17   discovery on the issue due to the untimeliness of [a] … defense that could have
18   been raised much earlier.”); Mitchell v. Cty. of Orange, 2009 U.S. Dist. LEXIS
19   17928, at *7-8 (C.D. Cal. Mar. 6, 2009) (statute of limitations defense waived when
20   raised for first time on summary judgment because “plaintiff would be prejudiced”
21   given that “[f]act and expert discovery are closed” and “[b]oth parties … spent
22   substantial time and resources” regarding the allegedly time-barred claim).
23          Second, even if Quidel could assert this defense, the statute of limitations did
24   not begin to run until Siemens discovered the conduct giving rise to its
25   counterclaims. See Brooks v. Tarsadia Hotels, 2019 U.S. Dist. LEXIS 98166, at
26
27   13
       Although Quidel disclosed its statute of limitations defense in its answer to
28   Siemens’ SACC, Quidel didn’t file that pleading until October 25, 2019, nearly a
     year after it first opposed Siemens’ counterclaims.
     11505387                                                                    Case No. 16cv03059
                                                20         Def. Opp. to Pl. Summary Judgment Motion
 1   *27 (S.D. Cal. June 11, 2019) (“The discovery rule applies to the UCL.”); DC
 2   Comics v. Pac. Pictures Corp., 938 F. Supp. 2d 941, 951 (N.D. Cal. 2013) (under
 3   Cal. Civ. Proc. Code § 339(1), which governs trade libel claims, the “discovery rule
 4   postpones accrual of a cause of action until the plaintiff discovers, or has reason to
 5   discover, the cause of action.”); Robertson v. Nw. Adm’rs, Inc., 1999 U.S. Dist.
 6   LEXIS 4238, at *18 (N.D. Cal. Mar. 26, 1999) (for abuse of process claims, “the
 7   discovery of the injury and its cause signify the ‘accrual point’ from which the
 8   appropriate statute of limitations run”). Here, the limitations period did not begin
 9   until September 2018, when Siemens first learned of Quidel’s knowing misconduct.
10   (See Dkt. 119 at 5 (recognizing Siemens’ counterclaims are based on information
11   learned in September 2018).) Accordingly, Siemens’ claims are not time-barred.
12          Third, even if the discovery rule did not apply here, Siemens’ claims are still
13   timely because “[u]nder California law, a counterclaim relates back to the filing of
14   the original complaint” for purposes of a statute of limitations defense. Prods. &
15   Ventures Int’l v. Axus Stationary (Shanghai) Ltd., 2017 U.S. Dist. LEXIS 121823,
16   at *7 (N.D. Cal. Aug. 2, 2017); see also Ra Med. Sys. v. PhotoMedex, Inc., 373 F.
17   App’x 784, 786 (9th Cir. 2010) (“[U]nder California law a statute of limitations is
18   suspended or tolled for defendant’s then unbarred counterclaims upon plaintiff’s
19   filing the complaint.”).14 Given that Quidel filed its complaint on December 19,
20   2016, the limitations periods on Siemens’ abuse of process, trade libel, and UCL
21   claims began to run on December 19, 2015; December 19, 2014; and December 19,
22
23   14
       Although some courts have previously held that this tolling rule applies only to
     “compulsory cross-complaints” that are “subject-matter related” to the plaintiff’s
24   complaint, recent decisions have clarified that this rule applies to all counterclaims,
25   including permissive counterclaims. See ZF Micro Devices, Inc. v. TAT Capital
     Partners, Ltd., 5 Cal. App. 5th 69, 92 (Cal. App. 2016) (“[A] defendant’s cross-
26   complaint against the plaintiff, irrespective of whether it is related to the matters
     asserted in the complaint, is entitled to the benefit of the tolling doctrine.”);
27   Malaivanh v. Humphreys Coll., 2017 U.S. Dist. LEXIS 131003, at *10 (E.D. Cal.
28   Aug. 6, 16, 2017). Regardless, Siemens’ counterclaims are “subject-matter related”
     to Quidel’s complaint, and thus relate back even under the narrower approach.
     11505387                                                                   Case No. 16cv03059
                                               21         Def. Opp. to Pl. Summary Judgment Motion
 1   2012, respectively. All of the conduct at issue falls well within the actionable
 2   period for each claim: Quidel launched its disparagement campaign in 2016; its
 3   fraudulent reimbursement scheme is ongoing; and its abuse of process necessarily
 4   occurred after it commenced this action.
 5          Finally, even if neither of these tolling doctrines applied, Quidel has
 6   identified the wrong date for evaluating Siemens’ assertion of its counterclaims.
 7   The correct date would not be April 1, 2019 (the date on which Siemens formally
 8   served its counterclaims), but rather October 24, 2018, the date on which Siemens
 9   sought leave to assert those counterclaims (and served Quidel with its proposed
10   counterclaims). See Turtle v. Castle Records, Inc., 2005 U.S. Dist. LEXIS 39397,
11   at *5 (N.D. Cal. May 17, 2005) (counterclaims are treated as having been filed on
12   the day intervener “moved to intervene.”).
13   II.    SIEMENS’ UNCLEAN HANDS DEFENSE MAY PROCEED
14          Quidel challenges Siemens’ unclean hands defense, but fails to address that
15   the Court already ruled that the defense presents questions of fact for the jury to
16   decide. (Dkt. No. 254 at 19.) That alone is a basis to deny its motion. Moreover,
17   Quidel makes no attempt to challenge the facts upon which Siemens’ defense is
18   based but instead raises a handful of flawed legal arguments.
19          A.    Quidel Engaged in Inequitable Conduct Related to Its Claims
20          The unclean hands doctrine “provides a defense to false advertising claims
21   under the Lanham Act.” Emco, Inc. v. Obst, 2004 U.S. Dist. LEXIS 12118, at *12
22   (C.D. Cal. May 7, 2004). To prevail, Siemens must prove that Quidel’s “conduct is
23   inequitable,” and “the conduct relates to the subject matter of its claims.”
24   Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837, 847 (9th Cir. 1987);
25   (see also Dkt. No. 254, at 18.) Courts regularly bar claims when, as here, the
26   plaintiff engaged in the same conduct for which it faults the defendant. See
27   Certified Nutraceuticals, Inc. v. Avicenna Nutraceutical, LLC, 2018 U.S. Dist.
28   LEXIS 127276, at *10-11 (S.D. Cal. July 27, 2018) (unclean hands barred claims
     11505387                                                                   Case No. 16cv03059
                                                22        Def. Opp. to Pl. Summary Judgment Motion
 1   premised on a “patented formula” misrepresentation because plaintiff had also
 2   falsely claimed a patented process for its own product); Mut. Pharm. Co. v. Watson
 3   Pharm., Inc., 2009 U.S. Dist. LEXIS 107880, at *16 (C.D. Cal. Oct. 19, 2009)
 4   (same where plaintiffs “engaged in precisely the same activity over which they now
 5   seek to enjoin their competitors.”); Emco, 2004 U.S. Dist. LEXIS 12118 (same
 6   where parties engaged in identical advertising).
 7          The same result follows here. Quidel made and continues to make
 8   statements regarding Thyretain’s ability to detect “TSI only.” If those statements
 9   were false when briefly made by Siemens, they were (and remain) false when made
10   by Quidel for nearly a decade. (See supra, at 5-6.) There is no basis for Quidel to
11   obtain summary judgment on this unclean hands theory given that the Court has
12   already that “there is evidence on both sides of this argument, so a genuine issue of
13   material fact exists.” (Dkt. No. 254 at 19.) Similarly, while Quidel alleges that
14   Siemens falsely marketed the reimbursement rate for IMMULITE, in fact it was
15   Quidel that has falsely marketed the reimbursement rate available for its assay.15
16          B.    Each of Quidel’s Legal Arguments Fails
17          Quidel advances a series of legal arguments in opposition. None has merit.
18          First, Quidel argues that Siemens has not suffered any harm as a result of
19   Quidel’s conduct. This is both factually untrue and legally irrelevant. To support
20   an unclean hands defense, a defendant need not “demonstrate that it was somehow
21   injured or prejudiced by [plaintiff’s] conduct.” Intamin, Ltd. v. Magnetar Techs.
22   Corp., 623 F. Supp. 2d 1055, 1075-76 (C.D. Cal. 2009); see also Pom Wonderful
23   LLC v. Welch Foods, Inc., 737 F. Supp. 2d 1105, 1113 (C.D. Cal. 2010) (“[T]he
24   Ninth Circuit … has not held that a defendant asserting an unclean hands defense is
25   required to demonstrate prejudice.”) (emphasis added). Thus, Quidel’s objection
26   fails as a matter of law.16
27
     15
28      Quidel has also falsely marketed the time in which its assay can generate results.
     16
        Republic Molding Corp. v. B. W. Photo Utils., 319 F.2d 347 (9th Cir. 1963), does
     11505387                                                                  Case No. 16cv03059
                                              23         Def. Opp. to Pl. Summary Judgment Motion
 1          Second, Quidel argues that if Siemens’ unclean hands defense is based on
 2   Quidel’s fraudulent reimbursement scheme and its false claim that its assay can
 3   provide results in three to four hours, those theories no longer “relate to the subject
 4   matter of its claims” following the Court’s grant of summary judgment to Siemens
 5   on Quidel’s claims as they relate to the parties’ actual customers (i.e., the
 6   laboratories). Although the Court reasoned that these theories are “not sufficiently
 7   related to what is left of Plaintiffs’ case” (Dkt. No. 254 at 20), Quidel may not
 8   distance itself from its egregious misconduct so easily. What the Court did not
 9   have before it at the time (because Quidel did not attempt to distinguish its unclean
10   hands on these grounds) was that Quidel advanced the same wrongful
11   reimbursement statements to physicians that it made to laboratories. (Exs. 23, 27–
12   29.) The undisputed facts thus demonstrate that this aspect of Siemens’ unclean
13   hands defense remains viable. In addition, as this Court recognized, Quidel’s
14   conduct “must be judged by the facts existing as they were when suit was begun.”
15   Id. (emphasis added); see also Kendall-Jackson Winery, Ltd. v. Superior Court, 76
16   Cal. App. 4th 970, 978 (Cal. App. 1999) (a plaintiff “must come into court with
17   clean hands.”) (emphasis added). It is undisputed that Quidel’s misconduct related
18   to the subject matter of its claims when it brought those claims. It would be
19   inequitable to allow Quidel to absolve itself of its unclean hands merely because it
20   was unable to prevail on the merits of its affirmative claims.
21          Moreover, Quidel misapplies the relevant standard. To establish that
22
23   not hold otherwise. There, the court held that evidence of harm “either to the
     defendant or to the public interest” is “relevant”—but not dispositive—of unclean
24   hands. Id. at 349-350. Citizens Financial Grp., Inc. v. Citizens Nat’l Bank of Evans
25   City, 383 F.3d 110 (3d Cir. 2004), the other case Quidel cites, reached the same
     conclusion. Id. at 129 (injury to public relevant consideration). In any event,
26   Quidel’s fraudulent reimbursement scheme not only gives Quidel unclean hands,
     but also demonstrates harm to Siemens and the public interest. See POM
27   Wonderful LLC v. Coca Cola Co., 166 F. Supp. 3d 1085, 1099 (C.D. Cal. 2016) (a
28   “statutory violation gives a party unclean hands.”) (citing Adler v. Fed. Republic of
     Nigeria, 219 F.3d 869, 873 (9th Cir. 2000)).
     11505387                                                                   Case No. 16cv03059
                                               24         Def. Opp. to Pl. Summary Judgment Motion
 1   Quidel’s “conduct relates to the subject matter of its claims,” Siemens need only
 2   show that Quidel has acted inequitably “relative to the matter in which [it] seeks
 3   relief.” Precision Instr. Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814
 4   (1945); see also Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 841
 5   (9th Cir. 2002) (unclean hands defense viable if the conduct relates “to the
 6   controversy in issue.”). Quidel’s conduct easily satisfies this standard: Quidel’s
 7   false claims regarding its assay and its fraudulent reimbursement scheme are the
 8   mirror image of conduct Quidel baselessly alleges Siemens to have engaged in.
 9   The fact that the laboratories are out of the case has no bearing on this analysis.
10          Finally, Siemens may continue to pursue its unclean hands defense against
11   Quidel’s UCL claim. Although “[a] few courts have held” that unclean hands
12   cannot serve as a “bar” to a UCL claim, as this Court recognized, “[t]he reasoning
13   behind these decisions is unclear.” (Dkt. No. 254 at 18 n.6.) Indeed, the courts that
14   have reached this conclusion appear to have misread the California Supreme
15   Court’s decision in Cortez v. Purolator Air Filtration Products Co., 23 Cal. 4th
16   163, 179-181 (Cal. 2000), which recognized that equitable defenses may not
17   “wholly defeat” a UCL claim and clarified that it “does not follow” that such
18   defenses “may not guide the court’s discretion in fashioning the equitable
19   remedies” available under the statute, including whether to provide relief at all.
20   Accordingly, a “UCL defendant may assert equitable considerations”—including
21   unclean hands—and the “court must permit the defendant to offer such
22   considerations.” Id.; see also Aguilar v. Zep Inc., 2014 U.S. Dist. LEXIS 120315,
23   at *60 (N.D. Cal. Aug. 27, 2014) (citing Cortez to deny plaintiffs’ motion for
24   summary judgment on unclean hands defense as applied to UCL claim).
25                                      CONCLUSION
26          For the foregoing reasons, Siemens respectfully requests that the Court deny
27   Quidel’s Motion for Summary Judgment.
28
     11505387                                                                   Case No. 16cv03059
                                               25         Def. Opp. to Pl. Summary Judgment Motion
 1   DATE: December 2, 2019   Respectfully submitted,
 2                            PATTERSON BELKNAP WEBB & TYLER LLP
 3                            /s/ Erik Haas
                               Erik Haas
 4                            1133 Avenue of the Americas
                              New York, New York 10036
 5                            Phone: (212) 336-2000
                              Fax: (212) 336-2222
 6
                              /s/ M.D. Scully
 7                            GORDON & REES LLP
                              M.D. Scully (SBN 135853)
 8                            101 W. Broadway, Suite 2000
                              San Diego, CA 92101
 9                            mscully@gordonrees.com
                              Tel: (213) 270-7871
10
11                            Attorneys for Defendants Siemens Medical
                              Solutions USA, Inc. and Siemens Healthcare
12                            Diagnostics Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     11505387                                                         Case No. 16cv03059
                                     26         Def. Opp. to Pl. Summary Judgment Motion
